This opinion is subject to administrative correction before final disposition.




                                Before
                    TANG, LAWRENCE, and COGLEY
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                   Arthur B. SANDERS III
            Machinist’s Mate First Class (E-6), U.S. Navy
                             Appellant

                             No. 202000060

                           Decided: 8 June 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Kimberly J. Kelly

 Sentence adjudged 9 December 2019 by a special court-martial con-
 vened at Naval Base Kitsap, Bremerton, Washington, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-5, confinement for 60 days, and a bad-conduct dis-
 charge.

                          For Appellant:
       Lieutenant Commander Jacqueline M. Leonard, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. Sanders, NMCCA No. 202000060
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59, 66, Uniform Code of Military Justice, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2